Citation Nr: 0424918	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  00-12 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for sclerosing cholangitis, 
to include as secondary to exposure to Agent Orange, or some 
other herbicide, during service.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant served on active duty from January 1974 to 
December 1975.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the veteran's claims of 
entitlement to service connection for sclerosing cholangitis, 
to include as secondary to exposure to Agent Orange, or some 
other herbicide, during service.  The veteran appealed, and 
in July 2001, the Board remanded the claim for further 
development.  

A review of the veteran's substantive appeal, received in 
June 2000, shows that he requested a hearing before a Member 
of the Board (i.e., Veterans Law Judge) at the RO.  In July 
2004, the RO sent the veteran notice that a hearing was 
scheduled on August 24, 2004.  The veteran failed to appear 
for his scheduled hearing, and there is no record that a 
request for another hearing was ever made.  Without good 
cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board initially notes that the veteran's claim is based, 
in part, on the assertion that he was exposed to Agent 
Orange, or some other herbicide, during service.  See e.g., 
transcript of veteran's hearing, held in May 1997.  
Specifically, the veteran has asserted that he went ashore 
with a landing party from his destroyer once or twice, and 
that he came into contact with herbicides while aboard his 
ship.  Id.  

The veteran filed his claim in March 2000.  Since that time, 
a significant change in the law has taken place with respect 
to the adjudication of claims based upon exposure to Agent 
Orange during service in Vietnam. Specifically, on December 
27, 2001, the President signed HR 1291, the "Veterans 
Education and Benefits Expansion Act of 2001." 38 U.S.C. 
1116(f), as added by 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-113, 115 
Stat. 976 (2001).  The changed provisions provided that under 
38 U.S.C.A. 1116(f), for purposes of establishing service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service-
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See also 38 C.F.R. § 3.307(a)(6)(iii) 
(2003).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6) (2003).

Although a Supplemental Statement of the Case was issued in 
May 2002, it does not appear that the veteran has been 
advised of the change in the law.  Under the circumstances, 
an adjudication of this claim poses a risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Therefore, the Board has determined that a 
remand is required for the RO to advise the veteran of the 
new statute and regulation.  

In addition, a review of the veteran's discharge (DD Form 
214) does not show any indication of service in Vietnam.  
Therefore, on remand, the RO should attempt to verify the 
claimed dates of the veteran's Vietnam service.  After 
completing all necessary development in this matter, the RO 
should then make a specific finding of fact as to whether the 
veteran served in Vietnam, and whether he was exposed to 
Agent Orange (on a presumptive basis, or otherwise).  

Finally, in July 2001, the Board remanded the claim, in part, 
for the veteran to be afforded an examination and for an 
etiological opinion to be obtained.  In a VA examination 
report, dated in May 2004, the examiner stated that the 
veteran's diagnosis was "sclerosing cholangitis with liver 
failure that resulted in liver transplantation in 1991."  
The examiner stated, "Sclerosing cholangitis is usually 
idiopathic and the definite cause is not known whether or not 
it is related to the herbicide Agent Orange or not I cannot 
comment upon but usually the cause is idiopathic."  The 
examiner concluded, "It is probably as likely as not that 
the liver condition is related to his military service that I 
cannot be at all certain that this is usually is the 
idiopathic disease."  

The Board first notes that the May 2004 VA examination report 
did not discuss the veteran's preservice history of hepatitis 
and ulcerative colitis, see e.g., October 1999 Board 
decision, and the examiner appeared to accept the veteran's 
unverified claim of exposure to herbicides during his active 
military service as fact.  In addition, a Supplemental 
Statement of the Case was not issued subsequent to the 
addition of this report to the record.  See 38 C.F.R. § 19.31 
(2003).  However, and in any event, the Board finds that the 
examiner's comments are so vague and convoluted that they 
unnecessarily complicate the application of the burden of 
proof to this claim.  Accordingly, a remand is required for 
the examiner to provide an addendum explaining his 
conclusions, or, in the alternative if this examiner is no 
longer available, for the veteran to be afforded a new 
examination and accompanied by a new etiological opinion.  If 
an examination is scheduled, the appellant is hereby notified 
that it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should verify the veteran's 
service in the Republic of Vietnam for 
the purpose of determining whether his 
claimed exposure to herbicides may be 
presumed.  The RO should specifically 
indicate whether the veteran was exposed 
to herbicides or whether such exposure is 
presumed.

2.  If the examiner that evaluated the 
appellant in May 2004 is available, the 
RO should inform the examiner of its 
determination as to whether or not the 
veteran was exposed to herbicides during 
his service.  The RO should then request 
that the examiner provide an addendum 
containing additional explanation as to 
whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that the veteran's sclerosing 
cholangitis was caused or aggravated by 
his service.  

3.  If the examiner that conducted the 
May 2004 evaluation is not available or 
cannot complete the addendum requested, 
the appellant should be scheduled for 
another VA examination.  The RO should 
inform the examiner of its determination 
as to whether or not the veteran was 
exposed to herbicides during his service.  
The RO should request that the examiner 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 
probability of 50 percent or greater) 
that the veteran's sclerosing cholangitis 
was caused or aggravated by his service.  

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The claims file 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




